Citation Nr: 1423870	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  07-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 60 percent for service connected right knee disorder, status post total knee replacement, for the period after June 30, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appellant, who is the Veteran, served on active duty from June 1980 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which continued a 10 percent rating for service-connected right knee disorder.  

In June 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In September 2009, the Board remanded the Veteran's increased rating claim for additional development.  Thereafter, in July 2010, the RO awarded a temporary total disability rating for total right knee replacement surgery necessitating convalescence under 38 C.F.R. § 4.30, effective from May 26, 2010, and assigned a 100 percent schedular rating for 13 months following the knee replacement, effective from July 10, 2010.  A 30 percent rating was assigned for the right knee disability, effective from July 1, 2011.  

Subsequently, in March 2011, the Board rendered a decision addressing the increased rating claim.  For the appeal period prior to July 1, 2011(excluding those periods when the Veteran was in receipt of a temporary, 100 percent rating), the Board denied entitlement to a disability rating in excess of 10 percent for right knee limitation of motion, entitlement to a higher or separate rating for the right knee disorder, entitlement to a separate, compensable rating for right knee scar, and entitlement to extra-schedular consideration, but the Board granted a separate, 20 percent rating for right knee instability for the period prior to July 1, 2011.  

For the period after June 30, 2011, the Board remanded the issue of entitlement to a rating in excess of 30 percent for additional development.  The RO did not complete all requested development, and, thus, in August 2013, the Board again remanded the issue of entitlement to a rating in excess of 30 percent for the period after June 30, 2011, for additional development, including scheduling the Veteran a VA examination and obtaining VA treatment records.  

After conducting all requested development, in March 2014, the RO awarded a 60 percent rating, effective July 1, 2011.  The Veteran was notified of the RO's action but he did not withdraw his appeal.  As such, the issue remains in appellate status and has been characterized as shown on the first page of this decision.   See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  For the period after June 30, 2011, the Veteran's service connected right knee disorder, status post total knee replacement, is assigned a 60 percent rating and the amputation rule prevents a higher schedular rating.  

2.  For the period after June 30, 2011, the service-connected right knee disorder, status post total knee replacement, does not present an exceptional disability picture showing that the available schedular evaluations for the disability are inadequate, as the applicable diagnostic codes reasonably describes the Veteran's disability picture.  


CONCLUSION OF LAW

For the period after June 30, 2011, the criteria for a disability rating in excess of 60 percent for service connected right knee disorder, status post total knee replacement, are not met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In a June 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his increased rating claim, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. Hence, the June 2006 letter meets the content of notice requirements described in Dingess/Hartman and Pelegrini and also meets the VCAA's timing of notice requirement. 

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including VA outpatient treatment records.  Additionally, the Veteran was provided with a VA examination in October 2013 and VA obtained an addendum opinion in January 2014.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examination was adequate to evaluate the Veteran's service-connected right knee disability, as it included an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  The VA examiner also addressed whether the Veteran's service-connected right knee disability renders him unemployable.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's rating claim and no further examination is necessary.

Additionally, in June 2009, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In this regard, the Court has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In this case, during the June 2009 Board hearing, the undersigned Veterans Law Judge enumerated the issue on appeal and information was solicited regarding the severity of the Veteran's service-connected right knee disability, including how it affects his activities of daily living.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the increased rating claim on appeal, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for increased compensation benefits. 

As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim on appeal based on the current record. 

Finally, the Board finds that there was substantial compliance with the Board August 2013 remand directives.  In particular, the Board directed the RO to obtain VA treatment records dated after March 2011 and to afford the Veteran a VA examination.  As noted, the Veteran was afforded a VA examination in October 2013 and the electronic record contains VA treatment records dated from March 2011 to January 2014.  Accordingly, the Board finds that there has been substantial compliance with the Board remand directives and, therefore, no further remand is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Veteran is seeking a disability rating higher than 60 percent for his service-connected right knee disability, for the period after June 30, 2011.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record; however, the most probative evidence of the degree of impairment consists of records generated during the appeal period, i.e., for the period after June 30, 2011.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 lists several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain is a consideration, as well as weakness, which is an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2013). 

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2013). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055 (2013), for knee replacement (prosthesis).  

For one year following the implantation of knee prosthesis, a service-connected knee disability is rated as 100 percent disabling.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, the intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

The evidence pertinent to this claim includes VA treatment records dated from July 2011 to January 2014, an October 2013 VA examination, and January 2014 addendum opinion.  

Pertinent VA treatment records show that, in July 2011, the Veteran reported that his knees were doing well overall and he demonstrated range of motion from zero to 115 degrees.  The Veteran reported that he was experiencing continued pain in his right thigh and right lower extremity weakness related to a gunshot wound incurred in 2006.  In November 2011, the Veteran reported having intermittent pain along the medial aspect of his right knee since surgery, although he denied any instability.  Objective examination revealed a well healed surgical incision, range of motion from zero to 110 degrees, and a stable right knee joint.  Subsequent treatment records show the Veteran continued to experience right knee pain, specifically with bad weather, and he reported difficulty walking and standing for extended periods of time, as well as participating in sports.  He also reported, however, that he was able to walk community distances without assistive devices.  In December 2013, the Veteran was able to demonstrate normal extension, with flexion limited to 85 degrees, but there was no evidence of ligamentous laxity.  See VA treatment records dated March to December 2013.  

At the October 2013 VA examination, the examiner reviewed the claims file and noted the Veteran's medical history, including his total knee replacement in May 2010.  The Veteran reported that, since the surgery, he has experienced stiffness, daily aching, and sharp pain in his right knee two times a week.  He also reported that he has not participated in sports since 2005, and that his symptoms have not changed since 2011.  The Veteran reported having flare-ups with exposure to cold, which resulted in right knee stiffness.  He also reported occasional use of a brace and cane for his right knee pain.  

Objective examination revealed the Veteran was able to demonstrate flexion to 90 degrees, with pain, while he demonstrated normal extension, with no objective evidence of pain.  Repetitive motion did not reveal any additional limitation of motion, and the examiner stated it would speculation to opine whether the Veteran's pain, weakness, fatigability, or incoordination could significantly limit his functional ability during flare-ups or with repeated use.  Examination also revealed normal strength and joint stability in the right knee.  The VA examiner stated that the Veteran's functional limitation or impairment included less movement than normal, weakened movement, excess fatigability, and painful movement.  

In a January 2014 addendum, the VA examiner noted that the Veteran's right knee disability is manifested by chronic residuals of severe, painful motion and weakness and again noted that his functional limitation or impairment included less movement than normal, weakened movement, excess fatigability, and painful movement.  The VA examiner further noted there is no neurologic impairment associated with the right knee disability.  

Turning to the merits of this claim, the Board notes the Veteran has been assigned a 60 percent rating for the period after June 30, 2011, based upon the findings of the October 2013 VA examination and January 2014 addendum - particularly, the evidence showing the Veteran experiences chronic residuals of severe, painful motion and weakness in his right knee.  In addition to the foregoing, the evidence shows the Veteran's chronic residuals include excess fatigability.  

The Board finds, however, that the Veteran is not entitled to a rating in excess of 60 percent, for the period after June 30, 2011, as 60 percent is the maximum schedular rating assignable for prosthetic replacement of the knee joint more than one year after implantation.  See 38 C.F.R. § 4.71a, DC 5055.  

The Board has considered the Veteran's competent lay evidence of pain in his right knee, as well as any additional functional limitation due to pain, weakened movement, and excess fatigability; however, the Board finds that such symptoms, including specifically the Veteran's painful motion, are contemplated by the 60 percent rating currently assigned.  As such, an increased rating is not warranted under 38 C.F.R. §§ 4.40, 4.45, and DeLuca.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered whether the service-connected right knee disability under all other potentially applicable diagnostic codes; however, a 60 percent rating is the maximum evaluation provided for most knee disabilities.  See 38 C.F.R. § 4.71a, DC 5003, 5010, 5256-5263 (2013).  The only diagnostic code that provides for a higher, schedular 80 percent rating contemplates a fracture of shaft or anatomical neck of the femur, with nonunion and loose motion of the femur.  38 C.F.R. § 4.71a, DC 5255 (2013).  In this case, the evidence does not show the Veteran's right knee disability involves a femur fracture with nonunion or loose motion.  Therefore, a schedular rating higher than 60 percent is not warranted under DC 5255.  

In evaluating this claim, the Board has also considered the provisions of  "amputation rule," which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68.  A 60 percent rating is provided for an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71, Diagnostic Codes 5162, 5163 5164.  Because the Veteran's disability involves the knee, or below the middle third of the thigh, the amputation rule precludes a schedular rating in excess of 60 percent. 

Indeed, because the Veteran's right knee disability is currently assigned the highest rating possible under DC 5055 following the assignment of a temporary total rating based on his right knee replacement surgery, the Veteran can only be awarded a rating in excess of 60 percent on an extraschedular basis, which will be discussed below.  

The Board has also considered whether a separate rating may be granted based upon additional disabilities associated with the service-connected right knee disability, including a neurologic impairment or a scar.  In this case, however, the October 2013 VA examiner opined that there is no neurologic impairment associated with the right knee.  Likewise, while there is clinical evidence of a 20 centimeter scar on the anterior portion of the right knee, there is no lay or medical evidence showing the right knee scar is deep or causes limited motion, encompasses an area or areas of 144 square inches (929 square centimeters) or greater, is unstable (with frequent loss of covering of skin over the scar), is painful on examination, or results in limitation of function in the right knee.  As such, a compensable evaluation is not possible warranted for the right knee scar.  See C.F.R. § 4.118, DCs 7801-7805 (in effect prior to October 23, 2008).

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a schedular disability rating in excess of 60 percent for the Veteran's service-connected right knee disability.  In making this determination, the Board notes that the right knee disability has remained relatively stable throughout the appeal period.  As such, there is no basis for further staged ratings, pursuant to Hart, supra.  The Board has also considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is assignment of a higher rating for the service-connected right knee disability, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

Final Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the rating schedule.  The Board finds that the right knee disability at issue is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Board notes that the 60 percent rating currently assigned contemplates the overall functional loss caused by the Veteran's right knee disability, to include the chronic residuals of severe, painful motion, weakness, and fatigability in the right knee.  There are no additional symptoms of the Veteran's service-connected right knee disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected right knee disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As such, the Board has also considered whether a claim for a TDIU has been raised.  In this case, the evidence shows that, despite the Veteran's right knee disability, the Veteran remains employed as a clerk at a VA clinic.  In fact, the October 2013 VA examiner opined that the service-connected right knee disability does not preclude the Veteran's ability to obtain or maintain employment.  As such, a claim for a TDIU due to the service-connected right knee disability has not been raised, and need not be addressed.


ORDER

Entitlement to an increased disability rating in excess of 60 percent for DJD, status post right total knee arthroplasty, on an extraschedular basis, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


